UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4619



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANA MAURICE JACKSON, a/k/a Moonie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-97-132-JFM)


Submitted:   May 6, 1999                      Decided: July 13, 1999


Before ERVIN, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark B. Martin, M. Cristina Gutierrez, REDMOND, BURGIN & GUTIERREZ,
P.A., Baltimore, Maryland, for Appellant.      Lynne A. Battaglia,
United States Attorney, Joseph L. Evans, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dana Maurice Jackson appeals his convictions, arising out of

an armored car robbery, for conspiracy to obstruct, delay or affect

commerce, interference with commerce by threats or violence, and

aiding and abetting the same, and use of a firearm in the commis-

sion of crime of violence, and aiding and abetting the same.    On

appeal he alleges that the district court erred by: (1) precluding

from evidence the fact that his co-defendant may have been involved

in a subsequent armored car robbery; (2) denying his motion to

suppress a calendar seized in the search of his home; and (3) by

enhancing his sentence by four levels rather than two levels under

the Sentencing Guidelines.      See U.S. Sentencing Guidelines, §

2B3.1(b)(4) (1997).

     We have reviewed the record and the district court’s actions

and find no reversible error.     Accordingly, we affirm Jackson’s

convictions and sentence.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2